      CASE 0:20-cv-00376-WMW-LIB Document 5 Filed 07/01/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Michael A. Miller,                                      Case No. 20-cv-0376 (WMW/LIB)

                             Petitioner,
                                                 ORDER ADOPTING REPORT AND
        v.                                           RECOMMENDATION

United States of America, President Donald
J. Trump, U.S. Marshals Service, Joel
Brott, and Brian Frank,

                             Respondents.


      This matter is before the Court on the May 14, 2020 Report and Recommendation

(R&R) of United States Magistrate Judge Leo I. Brisbois. (Dkt. 4.) No objections to the

R&R have been filed. In the absence of timely objections, this Court reviews an R&R for

clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996)

(per curiam). Having reviewed the R&R, the Court finds no clear error.

                                           ORDER

       Based on the R&R, all the files, record, and proceedings herein, IT IS HEREBY

ORDERED:

       1.     The May 14, 2020 R&R, (Dkt. 4), is ADOPTED.

       2.     Plaintiff Michael A. Miller’s petition for writ of habeas corpus, (Dkt. 1), is

DISMISSED WITHOUT PREJUDICE.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: July 1, 2020                                     s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge
